 



Exhibit 10.1

AFFIRMATIVE INSURANCE HOLDINGS, INC.

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

      This Stock Option Agreement (the “Agreement”) is made and entered into as
of the date of grant set forth below (the “Date of Grant”) by and between
Affirmative Insurance Holdings, Inc., a Delaware corporation (the “Company”),
and the participant named below (the “Participant”). Capitalized terms not
defined herein shall have the meaning ascribed to them in the Company’s 2004
Stock Incentive Plan (the “Plan”).

     
Participant:
   

   
 
   
Social Security Number:
   

   
 
   
Address:
   

   
 
   
 
   

   
 
   
 
   

   
 
   
Total Option Shares:
   

   
 
   
Exercise Price Per Share:
   

   
 
   
Date of Grant:
   

   
 
   
Expiration Date:
   

   
 
   
Type of Stock Option:
  o Incentive Stock Option
 
   

  o Nonqualified Stock Option

      1. Grant of Option. The Company hereby grants to Participant an option
(this “Option”) to purchase the total number of shares of Common Stock of the
Company set forth above as Total Option Shares (the “Shares”) at the Exercise
Price Per Share set forth above (the “Exercise Price”), subject to all of the
terms and conditions of this Agreement and the Plan. If designated as an
Incentive Stock Option above, the Option is intended to qualify as an “incentive
stock option” (an “ISO”) within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), although the Company makes no
representation or guarantee that such Option will qualify as an ISO.

      2. Exercise Period; Vesting. Unless expired as provided in Section 3 of
this Agreement, this Option may be exercised from time to time after the Date of
Grant set forth above (the “Date of Grant”) to the extent the Option has vested
in accordance with the vesting schedule set forth below. The Shares issued upon
exercise of the Option will be subject to the restrictions on transfer set forth
in Sections 8 and 9 below. Provided Participant continues to provide Continuous
Service to the Company or any Affiliate, the Option will become vested and
exercisable with respect to twenty percent (20%) of the Shares on the first
anniversary of the Date of Grant set forth above and thereafter at the end of
each full succeeding year from the Date

Affirmative Insurance Holdings, Inc. Stock Option Agreement

Page 1

 



--------------------------------------------------------------------------------



 



of Grant the Option will become vested and exercisable as to twenty percent
(20%) of the Shares until the Option is vested and exercisable with respect to
one hundred percent (100%) of the Shares. If application of the vesting
percentage causes a fractional share, such share shall be rounded down to the
nearest whole share for each vesting period except for the last period in such
vesting period, at the end of which last period this Option shall become
exercisable for the full remainder of the Shares.

Any unvested Option shall become vested and exercisable if, during the term of
Participant’s employment by the Company, a Change in Control occurs.

      3. Expiration. The Option shall expire on the Expiration Date set forth
above or earlier as provided in Section 4 below or, if applicable, pursuant to
Section 11 of the Plan.

      4. Termination of Continuous Service.

          4.1. Termination for Any Reason Except Death, Disability or Cause.
Unless otherwise provided in an employment agreement the terms of which have
been approved by the Administrator, if Participant’s Continuous Service is
terminated for any reason, except death, Disability or for Cause, the Option, to
the extent (and only to the extent) that it would have been exercisable by
Participant on the date of termination, may be exercised by Participant no later
than three (3) months after the date of termination, but in any event no later
than the Expiration Date.

          4.2. Termination Because of Death or Disability. If Participant’s
Continuous Service is terminated because of death or Disability of Participant
(or Participant dies within three (3) months of the date of termination when
such termination is for any reason other than Participant’s Disability or for
Cause), the Option, to the extent that is exercisable by Participant on the date
of termination, may be exercised by Participant (or Participant’s legal
representative) no later than twelve (12) months after the date of termination,
but in any event no later than the Expiration Date. If permitted by this
Agreement, any exercise beyond (a) three (3) months after the date of
termination when the termination is for any reason other than the Participant’s
death or Disability or (b) twelve (12) months after the date of termination when
the termination is for Participant’s Disability is deemed to be a Nonqualified
Stock Option (an “NQSO”) and not an ISO.

          4.3. Termination for Cause. If Participant’s Continuous Service is
terminated for Cause, then the Option will expire on the Participant’s date of
termination.

          4.4. No Obligation to Employ. Nothing in the Plan or this Agreement
shall confer on Participant any right to continue in the employ of, or other
relationship with, the Company or any Affiliate, or limit in any way the right
of the Company or any Affiliate to terminate Participant’s employment or other
relationship at any time, with or without Cause.

      5. Manner of Exercise.

          5.1. Stock Option Exercise Agreement. To exercise this Option,
Participant (or in the case of exercise after Participant’s death or incapacity,
Participant’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed

Affirmative Insurance Holdings, Inc. Stock Option Agreement

Page 2

 



--------------------------------------------------------------------------------



 



stock option exercise agreement in the form attached hereto as Exhibit A, or in
such other form as may be approved by the Administrator from time to time (the
“Exercise Agreement”), which shall set forth, inter alia, (a) Participant’s
election to exercise the Option, (b) the number of Shares being purchased,
(c) any restrictions imposed on the Shares and (d) any representations
warranties and agreements regarding Participant’s investment intent and access
to information as may be required by the Company to comply with applicable
securities laws. If someone other than Participant exercises the Option, then
such person must submit documentation reasonably acceptable to the Company
verifying that such person has the legal right to exercise the Option.

          5.2. Limitations on Exercise. The Option may not be exercised unless
such exercise is in compliance with all applicable federal and state securities
laws, as they are in effect on the date of exercise. The Option may not be
exercised for fewer than one (1) Share unless it is exercised as to all Shares
as to which the Option is then exercisable.

          5.3. Payment. The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the shares being purchased in cash (by check),
or where permitted by law and upon written approval by the Administrator:

               (a) by cancellation of indebtedness of the Company to the
Participant;

               (b) by surrender of shares of the Company’s Common Stock that
(i) either (1) have been owned by Participant for more than six (6) months and
have been paid for within the meaning of SEC Rule 144 (and, if such shares were
purchased from the Company by use of promissory note, such note has been fully
paid with respect to such shares); or (2) were obtained by Participant in the
open public market; and (ii) are clear of all liens, claims, encumbrances or
security interests;

               (c) by waiver of compensation due or accrued to Participant for
services rendered;

               (d) provided that a Listing Date has occurred: (i) through a
“same day sale” commitment from Participant and a broker-dealer that is a member
of the National Association of Securities Dealers (an “NASD Dealer”) whereby
Participant irrevocably elects to exercise the Option and to sell a portion of
the Shares so purchased sufficient to pay for the total Exercise Price and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the total Exercise Price directly to the Company, or (ii) through a
“margin” commitment from Participant and an NASD Dealer whereby Participant
irrevocably elects to exercise the Option and to pledge the Shares so purchased
to the NASD Dealer in a margin account as security for a loan from NASD Dealer
in the amount of the total Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the total Exercise
Price directly to the Company; provided, however, a cashless exercise by a
Director or executive officer that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Company or
an Affiliate in violation of Section 402(a) of the Sarbanes-Oxley Act (codified
as Section 13(k) of the Securities Exchange Act of 1934, 15 U.S.C. § 78m(k))
shall be prohibited;

Affirmative Insurance Holdings, Inc. Stock Option Agreement

Page 3

 



--------------------------------------------------------------------------------



 



               (e) by any other form of legal consideration that may be
acceptable to the Administrator; or

               (f) by any combination of the foregoing.

          5.4. Tax Withholding. Prior to the issuance of the Shares upon
exercise of the Option, Participant must pay or provide for any applicable
federal, state and local withholding obligations of the Company. If the
Administrator permits, Participant may provide for payment of withholding taxes
upon exercise of the Option by requesting that the Company retain Shares with a
Fair Market Value equal to the minimum amount of taxes required to be withheld.
In such case, the Company shall issue the net number of Shares to the
Participant by deducting the Shares retained from the Shares issuable upon
exercise.

          5.5. Issuance of Shares. Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Participant,
Participant’s authorized assignee, or Participant’s legal representative, and
shall deliver certificates representing the Shares with the appropriate legends
affixed thereto.

      6. Notice of Disqualifying Disposition of ISO Shares. If the Option is an
ISO, and if Participant sells or otherwise disposes of any of the Shares
acquired pursuant to the ISO on or before the later of (a) the date two
(2) years after the Date of Grant, and (b) the date one (1) year after transfer
of such Shares to Participant upon exercise of the Option, Participant shall
immediately notify the Company in writing of such disposition. Participant
agrees that Participant may be subject to income tax withholding by the Company
on the compensation income recognized by Participant from the early disposition
by payment in cash or out of the current wages or other compensation payable to
Participant.

      7. Compliance with Laws and Regulations. The exercise of the Option and
the issuance and transfer of Shares shall be subject to compliance by the
Company and Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer. Participant understands that the Company is under no obligation to
register or qualify the Shares with the SEC, any state securities commission or
any stock exchange to effect such compliance.

      8. Nontransferability of Option. If the Option is an ISO, the Option may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of Participant only by
Participant or in the event of Participant’s incapacity, by Participant’s legal
representative. The terms of the Option shall be binding upon the executors,
administrators, successors and assigns of Participant. If the Option is not an
ISO, upon written approval by the Administrator, it may be transferred by gift
or domestic relations order to a member of the Participant’s immediate family
(child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which

Affirmative Insurance Holdings, Inc. Stock Option Agreement

Page 4

 



--------------------------------------------------------------------------------



 



these persons (or the Participant) control the management of assets, and any
other entity in which these persons (or the Participant) own more than 50% of
the voting interests.

      9. Privileges of Stock Ownership. Participant shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Participant.

      10. General.

          10.1. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator shall be final
and binding on the Company and Participant.

          10.2. Entire Agreement. The Plan is incorporated herein by reference.
This Agreement and the Plan constitute the entire agreement of the parties and
supercede all prior undertakings and agreements with respect to the subject
matter hereof. If any inconsistency should exit between the nondiscretionary
terms and conditions of this Agreement and the Plan, the Plan shall govern and
control.

          10.3. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Participant shall be in writing and
addressed to Participant at the address indicated above or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: (a) personal
delivery; (b) five (5) days after deposit in the United States mail by certified
or registered mail (return receipt requested); (c) two (2) business day after
deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile.

          10.4. Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.

          10.5. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
its conflict of law principles. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

      11. Acceptance. Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon exercise of the Option or disposition of
the Shares and that Participant should consult a tax advisor prior to such
exercise or disposition.

Affirmative Insurance Holdings, Inc. Stock Option Agreement

Page 5

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized representative and Participant has executed this
Agreement, effective as of the Date of Grant.

     
AFFIRMATIVE INSURANCE HOLDINGS, INC.
 
   
 
   
By:
   

   
Name:
   

   
Title:
   

   
 
   
PARTICIPANT
 
   
 
   
 
(Signature)
 
   
Printed Name:
 

   

Affirmative Insurance Holdings, Inc. Stock Option Agreement

Page 6

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF STOCK OPTION EXERCISE AGREEMENT

 